Citation Nr: 1128376	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  04-34 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cervical spine disability. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.  

This case was previously before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2003 rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office in Montgomery, Alabama, (hereinafter RO).  The Veteran's claim was denied by the Board in an October 2008 Board decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (hereinafter Court).  In a Memorandum Decision entered in November 2010, the Court vacated the October 2008 Board decision and remanded the case to the Board for readjudication.  

In October 2007, a videoconference hearing was held before a Veterans Law Judge no longer employed by the Board pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2002).  The Veteran was offered the opportunity to attend a hearing before another Veterans Law Judge, but declined the request in a response received in March 2011.  


FINDINGS OF FACT

1.  The Veteran served in combat and the occurrence of an injury to the cervical spine in service during combat is presumed. 

2.  Cervical spine disability, including arthritis, was first shown at a time too remote from service to conclude that there were related thereto and the Veteran has not submitted credible statements as to continuity of cervical spine disability from service to the present time.   





CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by service and arthritis of the cervical spine may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case by letter dated in September 2003 prior to initial adjudication that informed the appellant of the information and evidence necessary to prevail in his claim.  

As for the duty to assist, the service treatment reports and VA clinical reports have been obtained, and the Veteran was afforded VA examinations in April 2002 and April 2008 that included opinions as to the whether the cervical spine disability at issue is related to service.  As to the contention by the Veteran's representative that the April 2008 VA examination was inadequate because it did not consider the Veteran's assertions with regard to continuing complaints of neck pain since service, the Court specifically found that the failure to consider this did not render the examination inadequate.  The reports from this examination otherwise reflect that the medial conclusion reached therein was based on consideration of the relevant evidence contained in the claims file and was supported by an adequate rationale for adjudication purposes.  Finally, the Veteran himself stated in a response signed in February 2011 that he had no additional evidence to present.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are some disabilities, including arthritis, for which service connection may be presumed if the disorder is manifested to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When a wartime Veteran alleges he suffers disability due to an injury incurred in combat, 38 U.S.C.A. § 1154(b) must be considered, permitting the Veteran's undocumented assertions regarding combat-related injuries to be accepted as true.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996).  The analysis required by 38 U.S.C.A. § 1154(b), however, applies only as to whether an injury or disease was incurred or aggravated at that time, i.e., in service.  It does not apply to the questions of whether there is a current disability or a nexus connecting any current disability to service.  See Collette, Gregory, supra. The provisions of 38 C.F.R. § 1154(b) do not obviate the requirement that a Veteran submit medical evidence of a causal relationship between his current condition and his military service.  Wade v. West, 11 Vet. App. 302 (1999).

The Veteran contends that while on active duty in Vietnam in August 1969, he injured his neck while riding in an Army personnel carrier that hit a land mine.  He admits that he did not receive any treatment in service at the time of the injury or within one year of his discharge.  However, he contends that his current cervical spine disability is the result of that in-service injury.

The Veteran is in receipt of the Combat Infantryman's Badge, Bronze Star Medal for valor and Purple Heart Medal.  These indicate that the Veteran was in combat.  Thus, the Board finds his report of sustaining a neck injury as he described to be credible, even though there is no official report of him being involved in such an incident or having problems with his neck in service.  See 38 U.S.C.A. § 1154(b).  In this regard, the Veteran's discharge examination dated December 1970 shows that there were no musculoskeletal defects and there is no mention of complaints of neck pain.  It is also negative for any evidence of an injury to the neck during an accident in an Army personnel carrier.

The evidence shows a current (post-service) cervical spine disability; degenerative changes with mild annular disc bulges C5-6 and C6-7.  See April 2008 VA examination report; outpatient treatment records VA Medical Center Birmingham dated March 2002 through February 2005; July 2003 MRI.  The earliest post service evidence of complaints of neck pain is contained in VA outpatient treatment reports dated in 2002, and when being examined for VA purposes in April 2002, the mentioned he had shoulder and neck pain which he attributed to the in-service land mine explosion.  The examination of the neck at that time showed some decreased motion accompanied by what was described as an aching sensation.  X-rays conducted in conjunction with this examination showed mild degenerative changes in the cervical spine with the loss of normal lordosis.  Following the examination, the diagnoses included "[h]istory of traumatic injury sustained when the armored car was demolished by a land mine."  The examiner concluded that "[t]he exact association with his shoulder and neck pain is not possible to discern, however, he did sustain possible injury at that time and it is possible these are related to that as well."  

The Veteran was afforded another VA examination in April 2008.  Based on a review of the medical evidence of record and examination of the Veteran, including a cervical spine X-ray report which showed evidence of moderate disc height loss with associated degenerative changes at C4-5 and C5-6 and moderate facet arthropathy at those levels, the examiner diagnosed the Veteran with cervical spondylosis, moderate.  The examiner opined that the Veteran's cervical disorder was less likely as not related to his military service.  The rationale for this opinion was that the Veteran's neck injury in service was not serious enough for him to seek medical treatment at the time of the injury and the Veteran did not experience any radicular symptoms at the time of the injury.  The examiner also noted that cervical spine degenerative joint disease is a fairly common natural wear and tear related phenomena after the age of 55.

As indicated, the existence of a cervical spine injury during service is presumed given the provisions of 38 U.S.C.A. § 1154(b).  In addition, there clearly is evidence of a current cervical spine disability.  Thus, the matter for considering is whether the evidence indicates that a cervical spine disability currently shown is etiologically related to the presumed in-service injury.  See Wade, supra.  In making this determination, the Board recognizes that the Veteran is competent to assert that he has had neck pain since service until the present time, and as instructed by the Court, has carefully considered the assertions in this regard from the Veteran.  However, the Board has found these assertions by the Veteran to lack credibility.  Culver v. Derwinski, 3 Vet. App. 292, 297 (1992) ("It is the duty of the [Board] as the factfinder to determine credibility of the testimony and other lay evidence.") 

As support for the Board's determination with regard to the Veteran's credibility, is the fact that in sworn testimony presented at the October 2007 hearing, the Veteran testified that he only began having problems with his neck in the late 1980s.  Given the inconsistency in the record with regard to continuity, and the fact that the first post service medical evidence of a cervical spine disability is dated over thirty years after service, the Board finds that the Veteran has not submitted credible statements as to continuity of cervical spine disability from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

As to the medical evidence of record addressing the matter of whether a current cervical spine disability is related to service, the Court noted that the Board previously failed to consider the reports from the April 2002 examination, and that this failure did not represent harmless error and "frustrate[d] judicial review."  The Board has carefully considered these reports, but given the tentative nature of the opinion finding only a "possible" relationship between service and current neck disability, the Board assigns minimal probative value to this opinion.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  Of greater probative value to the Board is the more definitive opinion following the April 2008 VA examination, which is supported by a logical rationale; namely, the fact that the lack of relevant in-service treatment demonstrates that the presumed cervical spine injury sustained therein was not so serious as to involve current residuals.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (standing for the proposition that the adjudication of the Board includes the responsibility of determining the weight to be given to the evidence of record, and this responsibility includes the authority to favor one medical opinion over another).  

In short, the Board finds that the preponderance of the evidence is against the claim for service connection for cervical spine disability, which was first demonstrated many years after service, and has not been linked by the most probative evidence of record to service.  Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection, the doctrine is not for application.  Gilbert, supra.  
 







CONTINUED ON NEXT PAGE
ORDER

Entitlement to service connection for cervical spine disability is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


